Mb. Justice Aldkey
delivered the opinion of the court.
The only ground offered by the appellants in support of their appeal from the order of the trial court approving a memorandum of costs with an item of $300 for attorney’s fees is that the said amount is excessive, because another similar injunction proceeding having been instituted against the said appellee at the same time by the other plaintiffs represented by the same attorney, the study made by him of the other case should have been sufficient for the present case; therefore, as he had been allowed $300 as attorney’s fees in the other proceeding, the sum of $75 is sufficient in this case.
The fact on which the appellant relies is not enough to *547support a conclusion that the amount fixed by the trial' court as the attorney’s fees of the appellee is excessive, although the said proceedings are of a similar character, for each case must he determined according to its own merits, apart from the fact that there may have been proceedings in this case that were not in the other, as seems to have been the fact, for in the other injunction proceeding there was no trial because the plaintiffs withdrew their petition before the time set therefor.
The order appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.